Citation Nr: 0423728	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a request for waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $38,095.00 was timely filed.

2.  Whether a request for waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $8,220.00 was timely filed, to include whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) decisions of the 
Committee on Waivers and Compromises (COWC) dated in May 
2001, which denied waiver of recovery of overpayments in the 
calculated amounts of $38,095.00 and $8,220.00 on the basis 
that waiver requests had not been timely filed.  

For reasons expressed below, the issue involving the 
overpayment in the amount of $8,220.00 is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  By a letter dated August 7, 2000, the Debt Management 
Center informed the veteran of his overpayment of improved 
pension benefits in the amount of $38,095.00, and notified 
him of his right to request a waiver of recovery of the debt 
within 180 days.  

2.  The veteran's request for waiver of recovery of the debt 
was received by the VA in May 2001.  




CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$38,095.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the overpayment in the amount of $38,095.00, 
the Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation, nor does it apply to waiver claims.  Dela 
Cruz v. Principi, 15 Vet.App. 143 (2001); Barger v. Principi, 
16 Vet.App. 132 (2002).  The veteran has been provided all 
necessary information, and, in any event, the essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  A review of the file 
indicates that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, there has been adequate notification and 
development under the relevant law.  See Dela Cruz.   

The veteran originally began receiving pension benefits 
effective in December 1985.  In June 1991, his pension 
benefits were retroactively terminated effective in February 
1987, due to his failure to provide requested Eligibility 
Verification Reports (EVRs).  

In June 1996, the veteran was informed that he was awarded 
pension benefits effective in March 1996.  He was informed 
that the amount of his pension was based on countable annual 
income of $0 from any source; SSA was listed as a potential 
source of income.  He was also notified that the prior 
overpayment would be recouped from this award.

In a letter dated in May 2000, the veteran was informed that 
VA proposed to terminate his pension benefits effective March 
1, 1996, due to his receipt of SSA benefits throughout that 
period.  In July 2000, he was notified that the proposed 
action had been taken, that the adjustment resulted in an 
overpayment, and that he would be notified shortly of the 
exact amount of the overpayment, and the information 
concerning repayment.  

In a letter dated in August 2000, the veteran was notified by 
the VA Debt Management Center (DMC) that the award action had 
resulted in a debt in the amount of $38,095.00, which must be 
repaid.  This letter informed the veteran of his right to 
request a waiver of recovery of the debt, and that he had 180 
days to file such a request.  

The appellant's request for waiver of the debt was received 
in May 2001.  In May 2001, his request for waiver was denied 
on the basis that the request had not been timely filed.  

The law requires that a request for waiver be filed within 
180 days following the date of notice of the debt.  The 180 
day period may be extended if the individual requesting 
waiver demonstrated to the COWC that, as a result of an error 
by either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2).  

In this case, the veteran has not disputed having received 
this letter, nor raised any allegations of significant delay 
in his receipt of the letter, due to circumstances beyond his 
control.  He has submitted a copy of a letter from him, dated 
in November 1995, in which he inquired into a debt.  Although 
there was no copy of this letter in the file at that time, 
there was a copy of a letter dated in December 1995, in 
response to that inquiry; thus, it is presumed that the 
letter was received in November 1995.  

Nevertheless, the overpayment in the amount of $38,095.00 had 
not been created at that time; indeed, the veteran had not 
yet begun to receive the pension benefits which resulted in 
the overpayment at issue.  Moreover, because the waiver 
request was not timely filed, matters such as the relative 
fault of the VA and the veteran, or financial hardship, may 
not be considered.  As the disposition of this claim is based 
on the law and not a dispute as to the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$38,095.00 was not timely filed; and the appeal as to that 
issue is denied. 


REMAND

With respect to the overpayment in the amount of $8,220.00, 
the Board finds that additional notification and development 
is required prior to an appellate decision.  See Barger, 
supra.  This overpayment was created when the veteran's 
benefits for the period February 1987 to March 1988 were 
retroactively terminated due to his failure to provide 
completed and signed EVRs, reporting his income.  

He did not request a waiver of recovery of this debt until 
2001.  In November 1995, he sent a letter to VA inquiring 
into the validity of the debt.  (As discussed above, although 
the original of the November 1995 letter is not on file, 
there is a December 1995 letter from the RO, clearly in 
response to that letter; thus, the veteran's letter is 
presumed to have been received prior to the date of the RO's 
letter.)  

In response to the December 1995 letter from the RO, the 
veteran submitted an EVR addressing the period from February 
1987 through March 1988 in January 1996, in which he reported 
receiving no income from any source during that time period.  
This raises the issue of the validity of the debt, which is 
implicit in the issue of waiver.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  The validity of the debt, however, is 
not subject to the same 180-day time limit as the waiver 
request.  Specifically, for the sole purpose of adjusting an 
overpayment, if evidence of entitlement to improved pension 
for any period for which payment of improved pension was 
discontinued for failure to file an EVR is received at any 
time, payment of improved pension shall be awarded for such 
period.  38 C.F.R. § 3.661(b)(2) (2003).  

At his COWC hearing in November 2001, the veteran was vague 
as to when he had begun receiving SSA benefits, and it was 
indicated that verification of when he began receiving SSA 
benefits would be obtained.  However, the record does not 
show that this was accomplished.  The evidence does not 
suggest that the veteran has any income other than SSA 
benefits; as a result, whether he was entitled to receive any 
pension benefits during the period from February 1987 through 
March 1988 would best be ascertained by obtaining relevant 
SSA records.  Accordingly, in order to determine whether any 
or all of the overpayment in the amount of $8,220.00 was 
properly created, verification of his SSA benefits should be 
obtained and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for the following action:

1.  SSA should be contacted and asked to 
verify whether the veteran received any 
SSA benefits during the time period from 
February 1987 through March 1988, and, if 
so, the amounts and dates of such 
payments.  Information pertaining to this 
time period only should be obtained.

2.  Thereafter, any adjustments in the 
amount of the overpayment applicable in 
light of this information should be made.  
If an overpayment remains, the RO should 
ensure that all appropriate notification 
has been provided to the veteran.  

3.  Thereafter, the claim should be 
reviewed.  If the decision is adverse to 
the appellant, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



